Citation Nr: 1730226	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-15 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for hypertensive cardiovascular disease.  

2.  Entitlement to a rating in excess of 30 percent for hypertensive vascular disease.  

3.  Entitlement to a compensable rating for service connected inguinal hernia.  

4.  Entitlement to an initial compensable rating for hemorrhoids prior to March 30, 2015, and a rating in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from December 1951 to May 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, which, in pertinent part, granted service connection for hypertensive cardiovascular disease and assigned a 30 percent disability rating; granted service connection for hemorrhoids and assigned a noncompensable rating; continued the 20 percent disability rating for service connected hypertensive vascular disease; and continued the noncompensable rating for service connected inguinal hernia.  Jurisdiction was later transferred to the RO in Oakland, California.  

In a rating decision dated in March 2016, the RO increased the disability rating for hemorrhoids to 10 percent, effective March 30, 2015.  

The Board notes that a Statement of Case (SOC) was issued in March 2016 for the issue of entitlement to an increased rating for service connected prostatitis.  To date, the Veteran has not filed a substantive appeal, or Form 9, and this issue is not presently before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the file, the Board finds that the Veteran's up-to-date treatment records are not associated with the claims file.  The record reflects that the Veteran has continuously been treated by Dr. R.B., cardiologist, and Dr. M.U., internist and primary care physician, for his service-connected disabilities of hypertension, hypertensive cardiovascular disease, inguinal hernia, and hemorrhoids.  See 07/29/2008, VBMS, Correspondence; 03/29/2016, VBMS, CAPRI, pp. 41-42, 48; 04/15/2015, VBMS, Correspondence.  However, the latest treatment record associated with the claims file for Dr. M.U. is dated in June 2008.  Furthermore, the latest treatment record for Dr. R.B. is dated in February 2015 and the Veteran noted that an echocardiography was scheduled by Dr. R.B. in May 2015.  See 04/15/2015, VBMS, Correspondence.  The Veteran stated that the records from Dr. R.B. are "ESSENTIAL" to support his claim and he requested VA not proceed with a decision until such record had been obtained.  Id.  In addition, the latest VA treatment record is dated in February 2016.  

Furthermore, the Veteran asserted that his service connected disabilities have worsened since the May 2015 VA examinations for hypertension, hernia, hypertensive cardiovascular disease, and hemorrhoids.  See 05/04/2015, VBMS, Correspondence; 06/23/2017 (noting an "increase in the severity" of his service-connected disabilities), VBMS, Appellate Brief (VSO IHP; Post remand Brief; Attorney Brief), pp. 2-3 (requesting the Board to remand this appeal if the Board is unable to grant the increased evaluations and citing case law about the when a new examination is need is the service-connected has worsened). 

Accordingly, on remand the Veteran's up-to-date VA and private treatment records should be obtained and associated with the claims file and the Veteran should be afforded new VA examinations to assess the current severity of his service-connected hypertension, inguinal hernia, hypertensive cardiovascular disease, and hemorrhoids.  


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated authorization and then associate with the claims file the Veteran's private treatment records from (1) Dr. M.U. from June 2008 to the present and 
(2) Dr. R.B. from February 2015 to the present.  All efforts to obtain records should be associated with the claims file and the Veteran and his representative should be provided notification if any of the listed records are unavailable pursuant to 38 C.F.R. § 3.159(e).  

2.  Obtain updated VA treatment records from February 2016 to the present and associate them with the claims file.  All efforts to obtain records should be associated with the claims file and the Veteran and his representative should be provided notification if any of the listed records are unavailable pursuant to 38 C.F.R. § 3.159(e).  

3.  After completion of #1 and #2, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected hemorrhoids.  Any indicated tests should be accomplished.  The examiner should review the claims folder, to include any newly associated records obtained as a result of this remand.  

The examiner should comment on the current state of the hemorrhoids and indicate the manifestations, including whether the hemorrhoids are large or thrombotic; irreducible, with excessive redundant tissue, evidencing frequent recurrences; and/or whether there is persistent bleeding with secondary anemia or with fissures.   

4.  After completion of #1 and #2, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected inguinal hernia.  Any indicated tests should be accomplished.  The examiner should review the claims folder, to include any newly associated records obtained as a result of this remand.  

The examiner should comment on the current state of the inguinal hernia and indicate whether the inguinal hernia is recurrent, readily reducible, well supported by a truss, and/or whether any recurrences are remediable by surgery.  

3.  After completion of #1 and #2, schedule the Veteran for a VA examination to determine the current state and severity of his service-connected hypertension.  Any indicated tests should be accomplished, including blood pressure readings.  The examiner should review the claims folder, to include any newly associated records obtained as a result of this remand.  

4.  After completion of #1 and #2, schedule the Veteran for a VA examination to determine the current state and severity of his service connected hypertensive cardiovascular disease.  Any indicated tests should be accomplished.  The examiner should review the claims folder, to include any newly associated records obtained as a result of this remand.  

The examiner is requested to provide an estimate of the level of activity expressed in METS (metabolic equivalents) resulting in dyspnea, fatigue, angina, dizziness or syncope.   The examiner is requested to comment on whether the Veteran's hypertensive cardiovascular disease is manifested by chronic or acute congestive heart failure.  

5.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence, to include any added since the last RO adjudication.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).


